Citation Nr: 1212614	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-06 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971, to include combat service in the Republic of Vietnam from August 2, 1970, to August 1, 1971, and his decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating determination of the St. Petersburg, Florida, Regional Office (RO).  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the present matter on appeal.  The January 2007 rating action addressed respective increased rating claims for lumbosacral strain with degenerative disc disease and posttraumatic stress disorder (PTSD), and the Veteran perfected appellate review of these determinations.  Prior to any final appellate determination on these matters, the Veteran raised a claim seeking entitlement to a TDIU, in a September 2006 statement, rending the matter part-and-parcel of the pending increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  Accordingly, the proper rating action on appeal is the January 2007 rating action.  

The Board previously remanded this matter in May 2009 and September 2010.  


FINDING OF FACT

The evidence shows that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants a TDIU.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran presently seeks a TDIU, indicating that his service-connected disabilities prevent his from following and maintaining gainful employment.  In this regard, the Board finds that the evidence sufficiently confirms that the Veteran has continually been unemployed, having last worked in the year 2006.  See Memorandum from the Dir. Of Compensation and Pension, (Mar. 10, 2011); Veteran's Statement, Sep. 18, 2006.  Therefore, the determinative matter centers on whether a TDIU is warranted pursuant to 38 C.F.R. § 4.16.  

Under the applicable criteria, a TDIU may be assigned where a Veteran's schedular rating is less than total where it is found that that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Service connection is in effect for posttraumatic stress disorder, rated 30 percent disabling; lumbosacral strain (low back disability), rated 10 percent disabling, prior to December 3, 2009, and 20 percent disabling, since December 4, 2009; and a left lower extremity sciatic nerve disability, rated 10 percent disabling.  For the period under review, the combined disability evaluations are 40 percent, prior to December 3, 2009, and 50 percent, since December 4, 2009.  Therefore, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not met. 

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. §§ 3.321(b), 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  ld.  In this case, because the RO had not submitted the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration, in September 2010, the Board remanded this matter and instructed the RO to do so.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, the Court cited the decision in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In addition, in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a Veteran need not establish "100 percent unemployability" to prove his inability to maintain a "substantially gainful occupation."  The Federal Circuit declared,

Requiring a veteran to prove that he is 100 percent unemployable is different than requiring the veteran to prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the veterans overall employability, whereas a requirement that the veteran prove 100 percent unemployability leaves no flexibility.  While the term "substantially gainful occupation" may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent. 

Id. at 1385.

To be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

Given the impact his service-connected disabilities have on his employability is within his personal observation, the Board finds that the Veteran's numerous statements on this matter, to include at his September 2006 statement, to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran has provided a generally consistent account, to include solely for the purpose of obtaining medical care and treatment.  Moreover, the objective medical findings tend to corroborate his account of symptomatology.  Thus, to this extent, the Board finds the Veteran's account on these matters to provide competent, credible and highly probative evidence, tending to support the claim.  See also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

The medical evidence also shows that the Veteran's service-connected disabilities, in the aggregate, render him unemployable.  Specifically, a December 2009 VA examiner provides a clear medical statement that, given the Veteran's level of education, training, work experiences and the aggregate severity of his service-connected low back disabilities, he is unable to meet the job requirements of his usual occupation, citing both physical and mental/concentration related deficiencies.  Significantly, the examiner's opinion reflects (I) consideration of the relevant medical evidence of record, (II) the Veteran's level of education, special training, and previous work experiences, (III) acceptance of his credible account of symptomatology and (IV) reliance on the examiner's medical expertise.  The opinion is consistent with the other medical evidence of record, to include a September 2006 VA psychiatric treatment record, which reflects that the Veteran was no longer employed due to service-connected symptoms.  Moreover, respective December 2009 VA psychiatric and December 2010 VA general examinations also, at a minimum, attribute the Veteran's unemployability to symptoms associated with his service-connected disabilities.  The Board, considering these factors with all other evidence of record, finds the December 2009 VA examiner's opinion, tending to weigh in favor of the claim, offers a cogent rationale to support the assessment and provides highly probative evidence in favor of the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Conversely, the December 2010 VA spine examination report is of limited probative value.  The examiner indicates that the Veteran should not precluded from light duty or sedentary employment, but the Board finds such tasks are not commensurate with his education, training and work experiences, in the fishing industry.  Further, the examination opinion fails to reflect adequate consideration of the Veteran's competent and credible account of the symptomatology and occupational difficulties.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan, supra.  As such, the deficiencies render the logic and reasoning set forth in this December 2010 VA examination opinion incomplete and of limited, if any, the probative value.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board acknowledges the March 2011 opinion of the Director of Compensation and Pension that the evidence does not clearly or convincingly show that the Veteran is completely unemployable in any capacity and the Veteran was not in fact unemployable due to service connected disabilities.  The Board notes that that is not the appropriate standard.  38 U.S.C.A. § 5107(b) (West 2002).  Moreover, as discussed above, unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, as discussed above, VA must take into account the individual Veteran's education, training, and work history.  See Hatlestad v. Derwinski; Friscia v. Brown, 7 Vet. App. 294 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994); Moore v. Derwinski, supra.  Therefore, just as the opinion provided by the December 2010 VA spine examiner, the Board finds this March 2011 opinion of little, if any, probative value.  

In sum, the Board finds that the totality of the evidence, medical and lay, shows that the aggregate symptoms associated with the Veteran's multiple service-connected disabilities are of such a severity that he is rendered unable to secure or follow a substantially gainful occupation.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Thus, resolving all reasonable doubt in his favor, the Board finds that the Veteran is entitled to TDIU benefits.  


ORDER

A TDIU is granted, subject to the regulations controlling disbursement of VA monetary benefits.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


